COX, Judge
(dissenting):
Does an airman who imports a vehicle into the Republic of the Philippines have to account for that vehicle? If you accept Judge Sullivan’s approach, only the good guys do. If you accept Chief Judge Everett’s approach, nobody does. United States v. Lee, 25 MJ 457, 464 (CMA 1988) (Everett, C.J., concurring).
Article 31, Uniform Code of Military Justice, 10 USC § 831, prohibits the coercion of confessions. The remedy for its violation is to exclude from evidence the illegal confession. There are no illegal confessions here. Indeed, there are no confessions at all — only guilty pleas; and, the regulation does not require anyone to confess. Id. at 465-70 (Cox, J., concurring in part and dissenting in part).
To me, the primary question is whether the United States can regulate servicemembers’ importation of goods into a foreign country. Secondarily, as part of the regulatory scheme, can the United States require members to be accountable for the goods thus imported? If the United States can require accountability, how does it offend the Fifth Amendment to the Constitution or Article 31 of the Code if it prosecutes those who cannot or will not be accountable, regardless of their reason?
My views are set forth in United States v. Lee, supra. In my judgment, the Court of Military Review is right on the mark with its construction of the law of “required records.” Any other construction shoots the doctrine right in the heart and kills it dead as a doornail.
In every instance, the “required records” doctrine is only contested by per*195sons who will incriminate themselves by obeying the law. Under the majority approach, suspected criminals cannot be prosecuted for failing to keep records; only law-abiding citizens can. Thus, a pharmacist could not be prosecuted for failing to keep records of narcotic-drug distributions if he was suspected of illegally distributing them; but the pharmacist who legally distributes drugs under the same circumstances could be prosecuted if he fails to account for those distributions. “Required records” are tested for the legitimacy of the public interest in demanding accountability. The fact that a person might incriminate himself by providing the information does not relieve that person of his duty to account. California v. Byers, 402 U.S. 424, 91 S.Ct. 1535, 29 L.Ed. 2d 9 (1971).
What is obviously sticking in the majority’s craw is that the police who are investigating these offenses are not warning servicemembers of their rights under Article 31(b). I share that concern. United States v. Lee, supra at 470. However, we do not need to throw the baby out with the bath water * to protect the legitimate rights of our servicemembers.

 Emptying the baby out with the bath. (Das Kind mit dem Bade ausschutten.)
UNKNOWN [author]. A German proverb. Many young men today throw out the baby with the bath water.
C.E.M. JOAD London Observer, Sayings of the Week.
We are apt to make the usual blunder of emptying the baby out with the bath.
BERNARD SHAW, Parents and Children. (1914)
The MacMillan Book of Proverbs, Maxims, and Famous Phrases 112 (Selected and Arranged by B. Stevenson, 1965).